Name: Council Regulation (EC) No 1766/98 of 30 July 1998 concerning the accession by the European Community and the European Atomic Energy Community, acting as one party, to the Agreement to establish a science and technology centre in Ukraine, of 25 October 1993, between Canada, Sweden, Ukraine and the United States of America
 Type: Regulation
 Subject Matter: European construction;  international affairs;  Europe;  research and intellectual property
 Date Published: nan

 12.8.1998 EN Official Journal of the European Communities L 225/2 COUNCIL REGULATION (EC) No 1766/98 of 30 July 1998 concerning the accession by the European Community and the European Atomic Energy Community, acting as one party, to the Agreement to establish a science and technology centre in Ukraine, of 25 October 1993, between Canada, Sweden, Ukraine and the United States of America THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 235, in conjunction with the second sentence of Article 228(2) and the first subparagraph of Article 228(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the accession by the European Community and the European Atomic Energy Community, acting as one party, to the Agreement to establish a science and technology centre in Ukraine, of 25 October 1993, between Canada, Sweden, Ukraine and the United States of America, will help to achieve the Communities' objectives; Whereas the Treaty establishing the European Community does not provide, for the adoption of this Regulation, powers other than those of Article 235, HAS ADOPTED THIS REGULATION: Article 1 The accession of the European Community, acting together with the European Atomic Energy Community as one party (hereinafter referred to as European Communities), to the Agreement to establish a science and technology centre in Ukraine, of 25 October 1993, between Canada, Sweden, Ukraine and the United States of America, as modified by the Protocol of 7 July 1997 (hereinafter referred to as the Agreement), and the declaration of the European Communities relating to Article I of the Agreement, are hereby approved on behalf of the Community. Article 2 The President of the Council is authorised to sign the instrument of accession in order to bind the Community and to notify the Executive Director of the Science and Technology Centre and the other parties to the Agreement thereof. The texts of the instrument of accession, of the Agreement, including the Protocol, and of the declaraction are attached to this Regulation. Article 3 1. The European Communities shall be represented on the Governing Board of the Science and Technology Centre in Ukraine (hereinafter referred to as the Centre) by the Presidency of the Council and by the Commission, which shall each appoint one representative to serve as the board members for the European Communities. 2. The Commission shall be generally responsible for the management of matters concerning the Centre. The Council shall be kept fully informed, in good time before meetings of the Governing Board of the Centre, concerning the matters to be discussed at such meetings and the Commission's intentions in this regard. Without prejudice to paragraph 3, the Commission shall represent the European Communities and express their position in the Governing Board. 3. For matters falling under Article III(vi), Articles V and XIII of the Agreement, the European Communities' position shall be determined by the Council and expressed as a general rule by the presidency, unless otherwise decided by the Council. For matters falling under Article IVB(i) and (v) and Article IVD, the European Communities' position shall be determined by the Council and expressed as a general rule by the Commission, unless otherwise decided by the Council, and more particularly in areas where experience and expertise are to be found chiefly in the Member States. 4. The Council shall act by qualified majority when it determines the European Communities' position pursuant to paragrpah 3. It shall act by simple majority when deciding that, contrary to the general rule as laid down in paragraph 3, the European Communities' position shall not be expressed by the presidency or by the Commission, respectively. 5. Decisions on projects financed or co-financed by the European Communities will be taken pursuant to, and in accordance with the procedure laid down in Article 8 of Regulation (Euratom, EC) No 1279/96 (2) or any successor thereof. Article 4 The Centre shall have legal personality and enjoy the most extensive legal capacity accorded to legal persons under laws applicable in the Community, and, in particular, may contract, acquire or dispose of movable and immovable property and be a party to legal proceedings. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1998. For the Council The President W. SCHÃ SSEL (1) OJ C 226, 20. 7. 1998. (2) OJ L 165, 4. 7. 1996, p. 1.